UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7032



JAMES A. GRANT,

                                              Plaintiff - Appellant,

          versus


MICHAEL W. MOORE, Commissioner; E. T. TAYLOR,
Warden; RAINES, Corrections Officer,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg.   Patrick Michael Duffy, District
Judge. (CA-97-2225-5-23)


Submitted:   February 12, 1999            Decided:   March 16, 1999


Before LUTTIG and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


James A. Grant, Appellant Pro Se. Jennifer Elaine Duty, BOGOSLOW
& JONES, Walterboro, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     James A. Grant appeals the district court’s order denying

relief on his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint.   We

have reviewed the record and the district court’s opinion accepting

the magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Grant v. Moore, No. CA-97-2225-5-23 (D.S.C. June 17, 1998).*    We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




     *
       Although the district court’s order is marked as “filed”
on June 16, 1998, the district court’s records show it was
entered on the docket sheet on June 17, 1998. Pursuant to Fed.
R. Civ. P. 58 and 79(a), we consider this date as the effective
date of the district court’s decision. See Wilson v. Murray, 806
F.2d 1232, 1234-35 (4th Cir. 1986).


                                2